Citation Nr: 0813608	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  03-30 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.	Entitlement to service connection for multiple sclerosis. 

2.	Entitlement to service connection for a gynecological 
disability to include ovarian cysts and status post 
hysterectomy, including as secondary to multiple sclerosis. 

3.	Entitlement to service connection for a gastrointestinal 
disability to include duodenitis and irritable bowel 
syndrome, including as secondary to multiple sclerosis.

4.	Entitlement to service connection for an acquired 
psychiatric disorder to include anxiety and depression, 
including as secondary to multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1977 to May 1981.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 RO decision denying the 
veteran's claim to reopen a claim for service connection for 
multiple sclerosis for lack of new and material evidence.  
This appeal also comes before the Board from a June 2003 RO 
decision denying service connection for a gynecological 
disability, a gastrointestinal disability and an acquired 
psychiatric disorder.  

In December 2006, the Board reopened the veteran's claim for 
service connection for multiple sclerosis and remanded this 
appeal for additional development.  The veteran's initial 
claim also included a claim for service connection for 
headaches and dizziness which was granted by the RO in 
September 2007.  

The issue of entitlement to service connection for a 
gastrointestinal disability and an acquired psychiatric 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.	Resolving all doubt, the competent medical evidence of 
record shows that the veteran's multiple sclerosis disorder 
manifested to a compensable degree within seven years of 
separation from service..  

2.	The competent medical evidence does not show that ovarian 
cysts and status post hysterectomy are related to service or 
to a service connected disability.  


CONCLUSIONS OF LAW

1.	Resolving all doubt, multiple sclerosis was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).

2.	Gynecological disabilities, including ovarian cysts and 
status post hysterectomy, were not incurred in or aggravated 
by service and were not proximately due to or the result of a 
service connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in June 2001 and February 2003 that 
fully addressed all four notice elements and was sent prior 
to the respective initial AOJ decisions.  Another letter was 
also sent in May 2005.  The letters informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the appellant was provided this notice in 
December 2006.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records, and VA medical 
records; and the appellant was afforded VA medical 
examinations.  The Board further finds that the RO complied 
with its December 2006 Remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as multiple sclerosis manifests to a 
degree of 10 percent within seven years from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disability, including the concept of aggravation, commonly 
referred to as secondary service connection.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  The provisions of 38 C.F.R.§ 
3.310(a) were recently amended to conform with Allen, but 
since VA has been complying with Allen since the decision was 
issued in 1995, the amendment is not a liberalizing change in 
the law and does not otherwise change the application of the 
38 C.F.R. § 3.310.

Multiple Sclerosis 

Private medical records show that the veteran was first 
diagnosed with multiple sclerosis in April 1992.  However, 
there are conflicting medical opinions of record as to 
whether the veteran's multiple sclerosis had manifested to a 
compensable degree within the seven year presumptive period 
under 38 C.F.R. §§ 3.307 and 3.309.

In this regard, the Board notes in passing that the service 
medical records do not show a diagnosis of multiple 
sclerosis.  During service, the veteran had complaints of 
dizziness, blurred vision, nausea, weakness and tiredness.  
In May 1977, the veteran was diagnosed with dizziness of 
unknown etiology.  

In August 1998, the veteran underwent a VA Compensation and 
Pension Examination to clarify the etiology and date of onset 
of her disability.  The examiner noted that her disease was 
first diagnosed in 1992 following a fairly acute onset of 
left-sided numbness and weakness.  The veteran reported, 
however, that she had noticed other symptoms for years prior 
to that diagnosis, including a tendency to trip over her left 
leg, fatigue, increasing weakness in hot weather, occasional 
falls, and frequent bladder infections.  She reported seeking 
medical attention, but that her symptoms were minimized and 
no diagnosis was made or diagnostic testing pursued.  The 
examiner noted that no documentation had been provided to 
verify a disability prior to 1992.  However, he also found 
that, if her subjective reports were accepted, her symptoms 
did predate the diagnosis by many years, making it probably 
that they began prior to May 1988.

In December 1998, the examiner was provided the claims file 
to review, and he noted in an addendum that the claims file 
did not contain objective evidence of early symptoms of 
multiple sclerosis, either prior to May 8, 1988 or shortly 
thereafter.  

A letter from a private physician dated in January 2001 
indicated that he reviewed the medical records and noted 
numbness in 1983 around the sciatic region where the veteran 
had a Celestone shot.  The physician noted that at that time 
the veteran was known to have chronic sciatica and left leg 
weakness.  The physician indicated that the veteran had 
significant left upper and lower extremity symptoms 
consistent with multiple sclerosis.  

In another VA Compensation and Pension Examination in October 
2002, the examiner reviewed the claims file and found that 
there was no objective medical evidence of multiple sclerosis 
prior to May 1998.  The examiner reviewed the in-service 
treatment records and concluded that he was not able to 
objectively determine with medical certainty when the 
multiple sclerosis began or when symptoms of multiple 
sclerosis manifested.  The examiner reasoned that multiple 
sclerosis can present with vague, nonspecific and transitory 
symptoms and can begin with pathologic changes that are 
asymptomatic but might be detected on an MRI, which in this 
case, was not available in the late 1970s or early 1980s.  
The examiner further explained that the veteran's in-service 
symptoms were not inconsistent with multiple sclerosis, but 
were not suggestive of multiple sclerosis because they can be 
explained by other multiple diagnoses, including 
gastrointestinal virus.  The examiner noted that although the 
veteran complained of dizziness, blurred vision, and nausea 
in service, there was no specific loss of vision in one eye, 
no diplopia, no spasticity or weakness documented or 
reported.  The veteran also complained of fatigue, cold 
intolerance and headache.  The examiner found that these were 
very nonspecific symptoms with multiple possible etiologies.  
The examiner also found that isolated limb weakness of the 
lower extremity could be caused by sciatica or other back or 
peripheral nerve injury, as well as by multiple sclerosis.  
The examiner found it unlikely that the nonspecific symptoms 
from 1977 were the initial presentation of multiple 
sclerosis, especially because the veteran would have been 
only 18 years old at that time.  

In a subsequent May 2007 VA Compensation and Pension 
Examination, the examiner noted that the veteran was 
diagnosed with multiple sclerosis 11 years after service.  He 
was unable to opine if multiple sclerosis manifested to a 
degree of 10 percent or more prior to May 1988 without 
resorting to pure speculation.  

Having reviewed the medical opinions of record, the Board 
finds that there is at least an approximate balance of 
positive and negative evidence regarding whether the 
veteran's multiple sclerosis manifested within the seven-year 
presumptive period for that disability.  As noted, a VA 
examiner in 1998 considered the veteran's reports of her 
history, and found that it was likely that her symptoms 
manifested within that seven year period.  Although the 
examiner noted later that there was no documentation of her 
complaints at that time, the Board may not disregard a 
favorable medical opinion solely on the rationale it was 
based on a history given by the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  Rather, as the Court 
further explained in Coburn v. Nicholson, 19 Vet. App. 427 
(2006), reliance on a veteran's statements renders a medical 
report not credible only if the Board rejects the statements 
of the veteran as lacking credibility.  In this case, there 
is no reason to doubt the veteran's credibility with respect 
to the history of her symptoms.  

Furthermore, with respect to the negative opinion in October 
2002, the Board notes that the examiner only considered 
whether the disability manifested during the initial period 
of active duty, and it does not appear that he considered 
whether it manifested during the seven year presumptive 
period.  Thus, with respect to the question of whether it 
manifested within the seven year period, the Board must weigh 
the probative value of the 1998 VA examiner's opinion and 
January 2001 private physician's statement against the 
opinion of the VA examiner who concluded in May 2007 that he 
was unable to opine if the multiple sclerosis manifested to a 
compensable degree or more prior to May 1988.  Having 
reviewed those opinions, the Board concludes that there is at 
least an approximate balance of positive and negative 
evidence regarding the question of whether the claimed 
multiple sclerosis manifested to a compensable degree during 
the presumptive period.  When the evidence is relatively 
equally-balanced, doubt is resolved in the veteran's favor.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, 
service connection for multiple sclerosis is warranted.

Gynecological Disabilities

In August 1976, a vaginal examination did not show any 
abnormalities prior to service.  The service medical records 
show that the veteran was treated for severe dysmenorrhea in 
June 1977.  In August 1977, the veteran was diagnosed with an 
ovarian cyst.  

Medical records show that the veteran was also treated for 
cystitis, cervicitis and dysmenorrhea between 1982 and 1990.  
The veteran had a partial hysterectomy in October 1990.  

A registered nurse submitted a statement in September 2003 
after a history provided by the veteran and a review of 
unspecified medical evidence.  The nurse opined that the 
veteran's disabilities began with painful menstrual cramps 
and a cyst in service in 1977.  The nurse opined that the 
veteran had no symptoms prior to service and her disabilities 
began in service.  

In a February 2004 VA Compensation and Pension Examination, 
the examiner reviewed the claims file, the veteran's medical 
history, a 1989 ultrasound and medical records pertaining to 
the veteran's hysterectomy in 1990.  The examiner concluded 
that the hysterectomy, dysmenorrhea and pelvic pain were the 
indication for the veteran's surgery.  The examiner opined 
that the surgery was not related to the ovarian cysts, and 
that none of the veteran's gynecological disabilities that 
led to the surgery were otherwise related to service.  

In a May 2007 VA Compensation and Pension Examination, the 
examiner diagnosed the veteran with status post salpingo-
oophorectomy in 1977 due to symptomatic ovarian cyst with no 
residual problems and status post hysterectomy in 1990, 
uneventful with no residual problems.  The examiner noted 
that the hysterectomy was due to leioma/fibroids.  The 
examiner found that the ovarian cysts and hysterectomy were 
not caused by multiple sclerosis, which was diagnosed 11 
years after discharge.  

Based on review of the objective medical evidence, the Board 
finds that although there were diagnoses of ovarian cysts and 
the veteran had a partial hysterectomy, the competent medical 
evidence does not show a relationship between the diagnoses 
and service.  An evaluation of the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
Board may favor the opinion of one competent medical expert 
over that of another, if an adequate statement of reasons or 
bases is furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

In this case, although the registered nurse opined that the 
veteran's disabilities began in service, the statement does 
not show what evidence was reviewed prior to the opinion and 
the statement does not provide reasons for the opinion.  
Based on the statement, it is unclear if the nurse reviewed 
the service medical records.  There is also no indication 
that the nurse examined the veteran.  In contrast, the VA 
examiners included a description of what medical evidence was 
reviewed prior to making an opinion.  After reviewing the 
evidence, the February 2004 VA examiner concluded that the 
cyst did not cause the post-service surgery.  The May 2007 VA 
medical opinion described what evidence was reviewed and 
provided that there were no residuals of the salpingo-
oophorectomy in 1977.  The Board affords the VA examiners' 
opinions more weight because of the specificity of the 
evidence reviewed and the explanation of the basis of the 
opinion.  

Therefore, the Board finds that service connection for 
gynecological disabilities is not warranted.  Regarding the 
ovarian cysts, the competent medical evidence does not show 
that there were residuals from the diagnosis of an ovarian 
cyst in service.  Likewise, there are no residuals of the 
hysterectomy in the medical evidence.  Additionally, the VA 
opinions, which outweigh the nurse's opinion, do not show a 
link between the cyst in service and a disability after 
service.  The VA opinions also do not show that the 
hysterectomy, or residuals, are related to service.  

Furthermore, the medical evidence does not show that the 
hysterectomy or ovarian cysts are related to a service 
connected disability.  The VA opinion shows that they are not 
related to multiple sclerosis.  Thus, even though the Board 
has awarded service connection for multiple sclerosis, the 
medical evidence does not show that the ovarian cysts, 
hysterectomy or residuals thereof, are caused or aggravated 
by a service connected disability.  Therefore, service 
connection is not warranted on a secondary basis.  

Based on the foregoing, the Board finds that the 
preponderance of the medical evidence is against the claim.  
As such, the benefit-of-the-doubt rule does not apply and the 
veteran's claim for service connection for gynecological 
disabilities, including ovarian cysts and status post 
hysterectomy, must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, at 55.


ORDER

Service connection for multiple sclerosis is denied.  

Service connection for a gynecological disability to include 
ovarian cysts and status post hysterectomy, including as 
secondary to multiple sclerosis is denied. 


REMAND

The Board notes that the veteran is also seeking service 
connection for a gastrointestinal disability, to include 
duodenitis and irritable bowel syndrome, and for an acquired 
psychiatric disorder, to include anxiety and depression, both 
claimed as secondary to multiple sclerosis is denied.

As service connection for multiple sclerosis has been 
established, the Board finds that further development is 
warranted on these claims.  Specifically, the Board finds 
that another VA psychiatric examination is necessary to 
clarify if her claimed psychiatric disability is related to 
the service-connected multiple sclerosis.

Furthermore, the Board notes that VA gastrointestinal 
examinations conducted throughout the pendency of this appeal 
have yielded conflicting findings as to whether the veteran 
has a current disability.  Therefore, the Board finds that 
another examination is warranted to clarify this issue.



Accordingly, this case is REMANDED for the following:

1.  Afford the veteran a VA psychiatric 
examination to determine if she has any 
psychiatric disability that is related to 
a service-connected disability, 
specifically multiple sclerosis.  The 
claims folder must be made available to 
the examiner for review, and a notation 
to that effect should be indicated in the 
record.  All appropriate testing should 
be undertaken in connection with the 
examination, and all psychiatric 
disabilities found to be present should 
be diagnosed.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not that any psychiatric 
disability found to be present is related 
to multiple sclerosis, or otherwise had 
its onset during service, or is related 
to service.  The examiner should describe 
all findings in detail and provide a 
complete rationale for all opinions 
offered.  If the examiner is unable to 
make any determination, she or he should 
so state and indicate the reasons.

2.  Afford a complete VA gastrointestinal 
examination, in order to ascertain 
whether the veteran has any 
gastrointestinal disorders, to include 
duodenitis and irritable bowel syndrome.  
The claims folder must be made available 
to the examiner(s) to be reviewed in 
conjunction with the examination(s), and 
it must be noted in the examination 
report(s) that the claims folder was so 
reviewed.  The examiner(s) must provide 
definitive diagnoses of any disorders 
present.  If the veteran's complaints 
cannot be related to a diagnosed 
condition, it must be so stated, in 
writing, for the record.  If a diagnosis 
is rendered, please offer an opinion as 
to whether it is at least as likely as 
not that the disability found to be 
present is related to multiple sclerosis, 
or otherwise had its onset during 
service, or is related to service.  All 
indicated special studies deemed 
necessary must be conducted.  A complete 
rationale for any opinions expressed must 
be provided.

3.  Once such development is completed, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case, and the veteran and her 
representative should be afforded time in 
which to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MICHAEL LANE 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


